Title: Peter Poinsot to Thomas Jefferson, 12 September 1818
From: Poinsot, Peter
To: Jefferson, Thomas


          
            Monsieur
            Cette (Departement de l’Hérault) 12 September 1818
          
          D’aprés la lettre de recommandation de mon digne ami feu General Kosciuzsko de Soleure du 3 Juin 1817 que j’eus lhonneur de vous addresser le 25 suivant, avec le plan & Copie de mes terres par duplicata: N’ayant pas eu l’honneur d’être favorisé de vos nouvelles Je me permis de vous écrire le 18 mai der sur le même Sujet, en me référant à leur contenu. Je me permets de joindre inclus une Copie de celle quil eut la bonté d’ecrire a Son Excellence Mr Monroe President des Etats Unis à mon sujet que j’ai envoyé à Mr Barnet votre Consul à Paris pour la lui faire acheminer avec deux de mes lettres lune à Monsieur le Président & l’autre à Monsieur le Sécrétaire d’Etat.
          Au nom & à la mémoire de mon digne ami Kosciuzsko Je viens Solliciter Votre Excellence, pour la prier d’apostiller en ma faveur la lettre incluse, par triplicata, à Mr Monroe. Monsr Barnet m’avait fait esperer que le Sénat devait S’assembler au mois de Décembre dernier, quil esperait que ma nomination aurait lieu, d’autant qu’il m’avait recommandé d’une maniere particuliere à Son Excellence. N’ayant reçu aucune nouvelle Je deviens trés inquiet, deux mots de votre Excellence suffiraient à M Monroe pour obtenir ma nomination
          Je Joins aussi une lettre de Monsr Cathalan, que mes amis m’ont procuré, Je n’ai pas osé me permettre de lui faire part de mes désirs pour le Consulat de Cette, Je me suis reservé a le faire prier de Sinterresser pour moi prés de Votre Excellence.
          Feu General Kosciuzsko, votre ami, peu de tems avant sa mort, m’ecrivit, sous la date du pr Septembre 1817. & voici comme  il S’exprime =Je n’ai aucun doute, mon cher Poinsot, que vous n’ayez reçu votre nomination de Consul, Je l’apprendrai avec autant de plaisir, qu’il m’a été agreable de vous être utile= il était tellement dans la certitude que j’avais été nomme Consul, d’aprés la demande quil en avait faite, qu’il m’en donna le titre par la lettre qu’il m’addressa. il est mort dans cette persuasion: á lappui de ce que j’avance, Je Joins l’addresse de Sa lettre revetue de Son cachet. pleinement convaincu que vous aurez des égards à la Sollicitation d’un pere de famille qui n’a d’autres désirs que de rendre ses Enfants heureux Permettez moi je vous prie de vous offrir les sentimens de la plus vive reconnaissance & d’assurer Votre Excellence de mon plus profond respect
          
            Votre trés humble & trés obeissant Serviteur
            Poinsot (Peter)
          
         
          Editors’ Translation
          
            
              Sir
               Cette (Department of Hérault) 12 September 1818
            
            I write concerning the letter of recommendation of  my worthy friend the late General Kosciuszko, dated  3 June 1817 from Solothurn, which I had the honor of sending you in duplicate on the 25th of the same month, along  with a map and copy of my land documents. Not having had the honor of being favored with news from you, I took the liberty of writing you on the same topic on 18 May and  referring to the contents of my previous letters. I now take the liberty of enclosing a copy of the letter General Kosciuszko was kind enough to write on my behalf to His Excellency Mr. Monroe, president of the United States. I have sent this letter to Mr. Barnet, your consul at Paris, for him to forward with two of my letters, one to the president and the other to the secretary of state.
            In the name and memory of my worthy friend Kosciuszko, I beg Your Excellency to endorse in my favor the enclosed letter to Mr. Monroe, done in triplicate. Mr.  Barnet had led me to hope that the Senate would assemble last December, and that I would be nominated, since he had especially recommended me to His Excellency. Having received no news, I am becoming very worried, and two words on my behalf from Your Excellency to Mr. Monroe would suffice for me to obtain my nomination
            I also enclose a letter from Mr. Cathalan, which my friends procured for me. Not daring to advise him that I aspired to the consulship at Cette, I only asked him to intercede in my favor with Your Excellency.
            Shortly before his death your friend the late General Kosciuszko wrote me a letter dated 1 September 1817. He expressed himself thus: “There is no doubt in my mind, my dear Poinsot, that by now you have received your nomination as consul. I will be as pleased to learn this as I was pleased to be useful to you.” He was so certain that I had been nominated to the  consulship following his request that he gave me that title in his letter. He died in this belief. In support of this claim  I enclose here the address cover of his letter with his seal affixed to it. Fully convinced that you will honor this as you would an application  from  a father whose only wish is to make his children happy, please let me offer you my deepest gratitude and assure Your Excellency of my most profound respect
            
              Your very humble and very obedient servant
              Poinsot (Peter)
            
          
        